Title: To Benjamin Franklin from Thomas Barclay, 15 November 1781
From: Barclay, Thomas
To: Franklin, Benjamin


Sir
L’Orient 15th. Novem. 1781
I have the honour to inclose five letters which I brought with me for your Excellency from Philadelphia, together with two letters for Mr. Franklin and one for Doctor Bancroft; they Came by the Ship St. James in which vessell I arrived last night after a passage of 34 days. I also take the liberty of sending you a rough draught of the situation of the French and American Armies that had surrounded Lord Cornwallis, who was very strongly intrenchd at York and Gloucester in Virginia, to which I shall only add that it was the opinion of some of the General officers in our Army, that he wou’d be under the necessity of surrendering in about six weeks from the time that our approaches were made.

There were Various reports Concerning an action between General Green and Col: Stewart of the Brittish, about 60 Miles from Charlestown. The inclosed letter from Col. Richard Butler of the Pennsylvania line to Col: Shiell who received it Near New Castle, when I was there on my way to embarque, is a later Account than any that had reachd Philadelphia before my departure, and so far as I can judge may be depended on. I take the liberty of sending it to you as it Contains a Matter of importance which I hope will soon be Confirm’d. I am at present indisposed but hope in a few days to be able to set out for Paris, and to have the honour of paying my respects to you personaly, in the Mean time I take leave to subscribe myself with the most perfect respect Sir Your Excellency’s most obed. Serv.
Thos Barclay

I beg leave to remarque that the intelligence received at Philadelphia, when the draught was made, of part of the French fleet having pass’d York and Gloucester was afterwards Contradicted, and is Consequently an error in the Plan.
  His Excellency Benjamin Franklin Esqr. at Passy—

